Citation Nr: 1131703	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-50 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for Parkinson's disease, to include as due to  exposure to herbicides.

3.  Entitlement to a disability rating in excess of 30 percent for rhinosinusitis with headaches.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from various RO rating decisions.

In an October 2008 rating decision, the RO denied service connection for bilateral pes planus.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In a March 2009 rating decision, the RO denied a rating in excess of 30 percent for rhinosinusitis with headaches.  In June 2009, the Veteran filed a NOD.  A SOC was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In a May 2009 rating decision, the RO denied the Veteran's claim for a TDIU.  In June 2009, the Veteran filed a NOD.  A SOC was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

Finally, in a June 2010 rating decision, the RO denied service connection for Parkinson's disease.  In August 2010, the Veteran filed a NOD.  A SOC was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.

In April 2011, the Veteran submitted additional evidence, including internet articles on Parkinson's disease, directly to the Board.  In April 2011, the Veteran's representative submitted a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.

In July 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board's decision addressing the claim for service connection for Parkinson's disease and the claim for higher rating for rhinosinusitis with headaches is set forth below.  The claims for service connection for bilateral pes planus and for a TDIU are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  As the Veteran did not serve in Vietnam, or in or near the Korean DMZ in an area in which herbicides are known to have been applied, within a specific time frame, he is not entitled to a presumption of exposure to herbicides, to include Agent Orange during such service; there also is no evidence of actual herbicides exposure..

3.  Parkinson's disease was not shown in service, and there is no competent evidence or opinion of record that there exists a medical nexus between the Veteran's current diagnosis of Parkinson's disease and service.

4.  Pertinent to the March 2009 claim foe increase, the Veteran's rhinosinusitis with headaches has been  manifested by monthly characteristic incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting; radical surgery with chronic osteomyelitus, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2010).

2.  The criteria for a rating in excess of 30 percent for rhinosinusitis with headaches are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97 ( Diagnostic Code 6512), 4.124a (Diagnostic Code 8100) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's claim for higher rating for rhinosinusitis, a March 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for higher rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini.  Additionally, the letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2009 letter.  Hence, the March 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

As regards the claim for service connection for Parkinson's disease, a May 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini.  Additionally, the letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2010 letter.  Hence, the May 2010 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim herein decided is warranted.

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his  claim for service connection for Parkinson's disease.  However, as discussed in further detail below, the current record does not reflect even a prima facie claim for service connection for the claimed disability.  Hence, VA has no obligation to arrange for the Veteran to undergo VA examination or to obtain a medical opinion in connection with the claim.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

The Board also notes  that the Veteran failed to report to a March 2009 VA examination in connection with his claim for higher rating for rhinosinusitis.  The Veteran has not indicated why he did not attend the examination, nor attempted to reschedule the examination.  Hence, no further RO action in this regard is warranted.   The Board also points out that, because the Veteran failed to report to VA examination scheduled in connection with the claim for increase, there is legal authority for VA to deny the claim as a matter of law.  See 38 C.F.R. § 3.655(b) (2010).  However, under the circumstances of this case the Board will, as the RO has done, adjudicate the claim on the basis of the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Parkinson's Disease

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's essential contention is that he developed Parkinson's disease as a result of service.  The Board also notes that in a September 2010 statement, the Veteran's representative suggested a possible relationship between the Veteran's Parkinson's disease and exposure to herbicides during service.

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) .

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 57589 (1996).

Considering the record in light of the governing  legal authority, the Board finds that service connection for Parkinson's disease is not warranted.

In this case, the record does not present a basis for finding that the Veteran was exposed to  herbicide agents in service.  The Veteran's service records do not reflect service in Vietnam.  While his DD214 documents that he served in Korea, the Veteran did not serve during the applicable period from April 1, 1968, and August 31, 1971.  There is no other indication that the Veteran was exposed to Agent Orange during service.

As, based on the current record, there is no evidence of actual or presumed Agent Orange exposure, the appellant is not entitled to presumptive service connection based on Agent Orange exposure, pursuant to 38 C.F.R. § 3.309(e).  There also is no other basis for an award of service connection foe Parkinson's disease in this case. 

The Veteran's service treatment records reflect no complaint, finding, or diagnosis pertinent to Parkinson's disease during service.  No abnormalities with respect to this condition were noted in the Veteran's June 1956 report of medical history or the report of discharge examination.

With respect to post-service medical records, records from Dr. R. dated in April 2007 document that the Veteran reported trouble with his right hand over the past year, tremors in his upper limbs, and altered gait.  A Parkinsonian syndrome was suspected by the examiner.  A July 2007 report notes that the Veteran began experiencing numbness in his feet approximately 5 to 10 year ago.  

A diagnosis of Parkinson's disease is confirmed in a March 2008 report from Dr. R.  VA outpatient treatment records from 2008 through 2010 also confirm at diagnosis of Parkinson's disease.

Here, there is no evidence of continuity of symptoms since separation from service, and the Veteran has not specifically asserted that his symptoms have existed since service.  The first medical evidence of Parkinson's disease was in 2007, approximately 50 years after the Veteran separated from service. Moreover,  various medical records reflect the Veteran's report that he did not experience symptoms until, at most, 10 years prior to diagnosis.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore,  there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Parkinson's disease diagnosed so many years after the Veteran's discharge and  any incident of service.  None of the private or VA medical records treatment records of record reflects any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

The Board acknowledges that, in support of his position, the Veteran has submitted numerous medical articles and case studies regarding Amalgam tooth fillings and chronic mercury poisoning, which do indicate that mercury found in these fillings may be related to the development of diseases such as Parkinson's.  These articles and studies, however, are insufficient to establish a nexus between the Veteran's current Parkinson's disease and service, because they refer to Parkinson's disease generally, or, the case of other individuals, rather than to this Veteran's specific disability and circumstances.  In addition, the Veteran has not advanced any argument or other information in support of his contention that his Parkinson's may be due to Amalgam filling.

Finally,  as for any direct assertions by the Veteran and/or his representative that there exists a medical  relationship between the Veteran's Parkinson's disease and service, the Board notes that the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the claim for service connection for Parkinson's disease must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Rating for Rhinosinusitis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R.          § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, service connection for rhinosinusitis has been in effect since June 1956.  A noncompensable rating was assigned from June 30, 1956 to November 8, 2007.  In a March 2008 rating decision, the RO granted a higher 30 percent rating for rhinosinusitis with headaches, effective November 9, 2007.  The Veteran filed the current claim for a higher rating in March 2009.

The Veteran's rating for rhinosinusitis with headaches has been assigned under 38 C.F.R. § 4.97, Diagnostic Code 6512 for sinusitis, frontal, chronic.  

Diagnostic Code 6512 provides that sinusitis is to be evaluated under the General Rating Formula for Sinusitis.  Under this formula, a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis required prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitus, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating higher than 30 percent for rhinosinusitis with headaches is not warranted at any point pertinent to the March 2009 claim foe increase..

As noted above, the Veteran did not attend a schedule March 2009 VA examination to assess the current severity of his service-connected rhinosinusitis; however, there is recent medical evidence discussing the severity of the Veteran's rhinosinusitis.  

A July 2007 private report from Dr. R. notes that the Veteran had a history of sinus trouble.  

The report of the most recent  February 2008 VA examination notes a history of recurrent sinus infection.  The Veteran then indicated that he was treated with antibiotics in the past, but his last treatment was in 1974.  He noted that, since that time,  he had not undergone any treatment, and his physicians told him he would just have to deal with any further sinus infection.  He reported that he was not currently seeking treatment or taking medication.  Subjective complaints included inability to smell, salty, watery drainage from both nostrils, facial pressure lasting one to two days at a time, frontal headaches, and nasal crusting.  He described experiencing incapacitating episodes approximately one time per month lasting for approximately 2 days at a time, with nausea, photophobia and phenophobia, but no vomiting.  He indicated that if he was working he would have to leave during one of these episodes.  He indicated that he took off approximately 6 days in 2007 when he was last working due to this disability.  The Veteran indicated that he had retired from the Department of Labor.

On examination, the examiner observed loss of smell.  There was no maxillary or frontal sinus tenderness, purulent discharge, or crusting.  Bilateral nasal turbinates were erythematous, while left nasal polyps were edematous with hypertrophy.  There was no tissue loss, scarring, or deformity of the nose.  A diagnosis of rhinosinusitis with incapacitating headaches was assigned.  The examiner determined that it was at least as likely as not that the headaches were related to sinus congestion.  He described the Veteran's symptoms and mild to moderate, with flare-ups as stated by the Veteran.

VA outpatient treatment records dated from 2008 through 2010 reflect no  treatment for rhinosinusitis with headaches.  

In a  June 2009 statement, the Veteran's former co-worker noted that she occupied a work space next to him from October 2001 until the time he retired last year.  She indicated that because of the proximity of their work spaces, she was aware of the Veteran' chronic sinus problems.  She noted that he always had tissues or a handkerchief around and usually had a runny nose.

Collectively, the above-described evidence reflects that the Veteran's rhinosinusitis with headaches has been manifested by frequent incapacitating episodes.  The Veteran reports that these occur approximately once per month, or 12 per year.  This is consistent with the currently assigned 30 percent rating.  As noted above, a next-higher 50 percent rating is available only when the attacks are near-constant or following radical surgery with chronic osteomyelitis.  However, neither surgery nor constant incapacitating episodes has been demonstrated by the evidence of record.  Hence, no higher rating is assignable under Diagnostic Code 6512.

The Board has also considered the applicability of other diagnostic codes for evaluating the disability at issue.  Because headaches is a component of the service-connected disability, the Board considered evaluating the disability, alternatively, under Diagnostic Code 8100 for migraine headaches.  While a higher 50 percent rating is available under that diagnostic code, such rating is only warranted for very frequent completely prostrating attacks productive of severe economic inadaptability, which has not been shown in the Veteran's case.  In fact, the Veteran has indicated that he took a few days off from work for the disability when he was employed; such statement is not indicative of the level of impairment contemplated in the maximum 50 percent rating under Diagnostic Code 8100.  , The disability also has not been shown to involve any other factor(s) that would warrant evaluating the disability under any other provision(s) of VA's rating schedule.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to  the March 2009 claim for higher rating has the Veteran's rhinosinusitis with headaches disability been shown to be so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited  and discussed in the October 2009 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's rhinosinusitis with headaches, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for Parkinson's disease is denied.

A rating in excess of 30 percent for rhinosinusitis with chronic headaches is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for bilateral pes planus is warranted.


In this case, the report of the Veteran's June 1952 service entrance examination reflects a notation of  bilateral flat feet, 3 degrees, with moderate pronation. The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to a bilateral flat foot disability does not apply.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (b) (2010).  However, the question is whether the pre-existing bilateral pes planus was aggravated during, or as a result of, service.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.; 

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

While the Veteran's service treatment records reflect no  additional foot complaints, the report of the Veteran's June 1956 discharge examination reflects a continued diagnosis of bilateral pronation.  A June 2008 VA outpatient treatment report notes a diagnosis of mild plantar fasciitis and pes planus valgus.  

In various statements, the Veteran has alleged that his  bilateral flat foot disability worsened due to service.   He indicated that he was given ill-fitting shoes and boots during service, and that his bilateral foot problems have continued to this day.

The Board notes that the record includes no medical opinion that explicitly addresses whether the severity of any current  bilateral pes planus, or other foot disability,  is the result of  in-service aggravation of a the pre-existing pes planus noted at service entry,  However, on these facts,  the Board finds that an opinion in this regard would be helpful in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2010).

Accordingly, the RO should arrange for the Veteran to undergo VA podiatry  examination, by an appropriate physician, a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for bilateral pes planus (as the  original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of examination  sent to him by the pertinent medical facility.

Also, prior to arranging for examination,  to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should  give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

Regarding the claim for a TDIU, the Board notes that, as found by the RO, the Veteran is currently ineligible for schedular consideration of a TDIU because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  However, the Board also points out that, as any decision with respect to the claim for service connection could result in a higher rating and may affect the Veteran's claim for a schedular TDIU, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims should  include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA podiatry  examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

In addressing the etiology of each currently-diagnosed foot disability, the examiner should specifically address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the pes planus noted at service entrance was aggravated beyond the natural progression in, or as a result of, service, resulting in the current disability.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination  sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claims) and legal authority.

7.  If either  benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   The RO is reminded that this appeal has been advanced on the Board's docket.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


